Exhibit 10.5

Summary of Amendments to Deferred Compensation Plans

The Sprint Nextel board of directors approved amendments to the Sprint Executive
Deferred Compensation Plan, the Director’s Deferred Fee Plan and the Centel
Directors Deferred Compensation Plan, effective at the time of the spin-off of
Embarq, scheduled for May 17, 2006, to

 

  •   establish an Embarq stock unit fund to be credited with share units
representing the dividend of Embarq stock on the share units representing Sprint
Nextel stock in the plans;

 

  •   provide participants in the plans the ability to redirect the share units
representing Embarq stock into any other investment alternative available in the
respective plans until December 31, 2006, after which the value of any remaining
share units in the Embarq stock unit fund will be transferred into the fund
representing Sprint Nextel stock; and

 

  •   authorize the Employee Benefits Committee (the “EBC”) to make amendments
to the plans for the purpose of legislative or regulatory compliance or
administration of the plans.

The Sprint Nextel Deferred Compensation Plan provides under its terms that the
EBC has authority to amend that plan. Consistent with the amendments to the
other deferred compensation plans, it is expected that the EBC will amend the
Sprint Nextel Deferred Compensation Plan, effective at the time Embarq is
spun-off, to establish an Embarq stock unit fund similar to the fund that will
be established for the other plans and to provide participants with the same
ability to redirect the share units representing Embarq stock as described
above.